Case 8:20-cv-00748-MSS-CPT Document 11 Filed 05/05/20 Page 1 of 2 PageID 40



                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION
NAKEISHA L. THOMPKINS,

       Plaintiff,

v.                                                     Case No: 8:20-cv-748-MSS-CPT

SEQUIUM ASSET SOLUTIONS, LLC,

       Defendant.


                    ORDER OF DISMISSAL WITHOUT PREJUDICE

       Upon review of Plaintiff’s Notice of Settlement, (Dkt. 10), and pursuant to Fed. R.

Civ. P. 41(a)(1), it is hereby

       ORDERED that pursuant to Rule 3.08(b) of the Local Rules of the United States

District Court for the Middle District of Florida, this case is DISMISSED WITHOUT

PREJUDICE, subject to the right of the Parties, within thirty (30) calendar days from May

29, 2020 or from any extended date that may be imposed by extension of the Court’s

Order Concerning Jury Trials and Other Proceedings in re: Coronavirus Public

Emergency, to submit a final stipulation of dismissal, should they so choose, or for any

party to reopen the case, upon good cause shown. After the thirty (30)-day period, the

dismissal shall be with prejudice. Any pending motions are DENIED as moot. The Clerk

is directed to CLOSE this case.

       DONE and ORDERED in Tampa, Florida this 5th day of May, 2020.
Case 8:20-cv-00748-MSS-CPT Document 11 Filed 05/05/20 Page 2 of 2 PageID 41



Copies furnished to:
Counsel of Record
Any Unrepresented Party
